Citation Nr: 9922239	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-09 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 to March 1979.

This appeal arose from an August 1994 RO rating decision, 
which denied the veteran's claim of service connection for a 
broken neck.

The appellant's claim was previously before the Board of 
Veterans' Appeals (Board), and was the subject of its 
February 1997 Remand order.  The appellant's claim is ready 
for appellant review as the Board is satisfied with the RO's 
subsequent development and adjudication.


FINDINGS OF FACT

1.  The veteran was diagnosed with cervical strain during 
service.

2.  The veteran was diagnosed with cervical spondylosis 
approxiamately sixteen years after service discharge.

3.  There is no competent medical evidence of record linking 
a current neck disability to disease or injury incurred or 
aggravated in service.
 

CONCLUSION OF LAW

The evidence in support of the veteran's claim neither 
demonstrates that a slight offsetting of C5 and C6 and some 
anterior spurring, with C5-6 anterior fusion, currently 
diagnosed as cervical spondylosis, was incurred in or 
aggravated coincident with service and nor demonstrates 
continuity of related symptomatology thereafter.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(a)-(b)-(d), 3.304, 3.307 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKROUND

Service medical record (SMR) entries, including at entrance, 
from March 1976 to March 1978 reveal no pertinent 
abnormalities.

Service medical records reveal that X-rays of the cervical 
spine were taken in July 1978 and October 1978.  The actual 
X-ray films were not obtained and are not a part of the 
record.  The related July 1978 SMR entry reveals that the 
veteran hit his scalp, resulting in a 5-inch laceration from 
the right ear to beyond the hairline.  The noted diagnoses 
included laceration to the right side of the scalp, cervical 
strain, and rule out fracture.  Radiographic evidence of the 
skull, cervical spine and right shoulder revealed no fracture 
noted; straightening of the cervical lordotic curvature. 
Spasm?  Several days later it was noted that the appellant 
had pain in the right shoulder and neck and little to no 
range of motion whatever.  There was a normal range of motion 
of the arms with "a lot" of fluid build up in the facial 
area.  The additional July 1978 SMR entries are referable to 
follow-up treatment related to suture placement and removal 
two-weeks later.  By this time, it was noted that the wound 
was healing well without problems.  

October 1978 SMR entries reveal the veteran's continued 
complaints that he had tenderness of the scalp and pain in 
the neck area radiating into the shoulder when moving his 
head suddenly.   Examination findings included tenderness 
over the parietal area, no mass, neck tenderness, normal 
range of motion.  Reflexes were 2 plus and equal bilaterally 
in the biceps, triceps and brachioradialis.  The entry shows 
several illegible words followed by no muscle atrophy and 
assessment deferred.  Skull and cervical spine X-rays were 
orders.  He was seen the next day when both the subjective 
reports and objective findings were described as "as 
before" with "no real abnormal findings.  X-rays were 
described as negative.  

The veteran's February 1979 discharge examination reveals no 
pertinent abnormalities, including normal upper extremities 
and spine.

A June 1981 SMR reveals a normal examination coincident with 
reserve duty.

The veteran's June 1994 claim of service connection includes 
his report of circumstances related to his service neck 
injury and no report of private medical treatment.

National Personnel Records Center (NPRC) responses in July 
1994 and April 1997 report that all available medical records 
have been provided.  

A medical report from the Kern Medical Center was received on 
August 1994 and reveals treatment for unrelated complaints.

The veteran's November 1994 notice of disagreement (NOD) 
referenced and enclosed recent treatment by a private 
examiner, Dr. Pineda.  In a medical report, dated in October 
1994, the veteran's private neurologist, Dr. Pineda, 
indicates that he reviewed X-rays from 1990, and that they 
showed some straightening of the usual C-curve of the spine, 
a very slight offsetting of C5 on C6, and some anterior 
spurring with what looked like a C5-6 anterior fusion.  The 
examiner noted the veteran's report of an accident while 
"driving a tank" in 1978.  The examiner further noted the 
veteran's report of being diagnosed as having "a hairline 
fracture" and a cervical strain.  The pain reportedly 
improved over a 4-month period of time but would occasionally 
flare up.  A 1990 motor vehicle accident was also noted and 
the related reoccurrence of neck pain.  The examiner noted 
his review of a 1990 X-ray of the cervical spine.  The 
examiner's diagnoses included cervical spondylosis; rule out 
radiculopathy.  The examiner further noted that the veteran 
had two major injuries to the neck areas; the first 
"initiating one" being the episode in the military in 1978 
and subsequently exacerbated by a rear-ender in 1990; and the 
veteran was intermittently symptomatic. 

A record of VA outpatient medical examination in April 1995 
records a history of increasing discomfort over the neck area 
in the past three to four years.  It was noted the veteran 
had a 1978 injury in the military and a 1990 injury in an 
automobile accident with injury to the cervical spine.   
Further recorded history indicated the claimant was told he 
did not have fracture of the neck in 1978, but he was told he 
had a C5-C6 fusion.  He also reported constant neck pain, 
snapping and headache.  There is an entry mentioning numbness 
in the left arm and one more manifestation that is illegible.  
X-rays revealed a C5-C6 fusion with evidence of an old C5 
fracture.  There was no opinion as to the etiology of the 
veteran's neck disorder.

The veteran provided sworn testimony at his June 1995 RO 
personal hearing.  The veteran stated that he injured his 
neck while on a maintenance run; he received a scalp 
laceration about 5 inches long and suffered from severe neck 
pain right after the accident.  Transcript (T) at 2-3.  The 
veteran stated that he would not let X-ray techs remove his 
neck brace due to neck pain and they proceeded to X-ray his 
neck with the brace on, concluding that it was a cervical 
"spine" [the Board presumes this is a typographical error 
for "sprain"] and not a fracture.  T at 3.  The veteran 
told the physician during his discharge examination that he 
still had problems with his neck and he noted that his neck 
was in fair condition.  T at 5.  The veteran did not seek 
treatment for his neck between 1979 to 1990 since his neck 
condition was not severe enough and he could not afford to 
see a doctor.  T at 6.  In 1990 the veteran was rear-ended 
while driving a vehicle which caused his head to jerk 
forward; the accident was not serious enough to report since 
their was only minor damage to his car, and he did not seek 
treatment at that time.  T at 6-7.  The veteran stated that 
during the evening he decided to go to the Kern Medical 
Center, during which time X-rays were taken.  T at 7.  The 
veteran's representative then stated that Dr. Pineda's 
October 1994 references his review of X-rays taken during 
1990, and that X-rays from 1995 make it possible that the 
veteran did have a hairline fracture during service.  T at 8.  
The veteran stated that he worked in construction and started 
noticing occasional neck pain two-three years prior to his 
1990 accident, but did not seek treatment because he did not 
consider it to be serious enough.  T at 9-10.   After getting 
his job back and returning to Ft. Sill, the veteran stated 
that his neck was better with no therapy and no help.  T at 
12-13.      

A response from the Kern Medical Center, received in 
September 1995, reports that the veteran received treatment 
during 1989, 1991, and 1992 for treatment unrelated to a neck 
condition. 

The veteran's February 1996 statement included his 
disagreement with a July 1978 examination of his neck during 
service.

Pursuant to a June 1997 Board of Veterans' Appeals (Board) 
Remand Order, the RO submitted a February 1997 letter to the 
veteran pertaining to the submission of additional evidence; 
an enclosed release form; and requested information related 
to the automobile accident of 1990.

The RO submitted an August 1997 letter to the veteran 
pertaining to the veteran's failure to report for a scheduled 
VA examination in accordance with the Board's February 1997 
Remand Order.  The veteran was further notified that the 
unwillingness to report for examination would result in the 
adjudication of his claim based on the evidence of record.

A September 1997 deferred rating decision reveals the RO's 
contact with the veteran's representative.

The RO's November 1997 letter to the veteran set forth the 
same information as the August 1997 letter.


ANALYSIS

The Board initially notes that 38 C.F.R. § 3.655 provides 
that when entitlement or continued entitlement to a VA 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of this section as appropriate.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655(a).  When 
the claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (Italics added).  As the evidence fails to establish 
good cause for the veteran's failure to report for scheduled 
VA examinations, the Board shall proceed with its analysis 
based on the evidence of record.  

The evidence of record demonstrates a private examiner's 
diagnosis of cervical spondylosis, rule out radiculopathy.  A 
VA examiner reported diagnoses of C5-C6 fusion with evidence 
of old C5 fracture.  Thus, the first element of a well-
grounded claim is satisfied by medical diagnoses of current 
disability.  There are both service medical records and the 
appellant's lay assertions as to injury and symptoms in 
service that meet the requirements of the second element of a 
well grounded claim.  The third element of a well grounded 
claim, however, is medical evidence of a nexus between 
current disability and injury or disease in service.  This 
element may also be satisfied under certain conditions by 
evidence of chronicity or continuity of symptomatology.  

The veteran as a lay party is not competent to provide a 
medical opinion as to causation.  Likewise, while he is 
competent to provide evidence of symptoms like pain or 
stiffness, perceptible to a lay party, he is not competent to 
link such symptoms to an underlying disability that is not 
itself perceptible to a lay party.  None of the neck 
disabilities now diagnosed is perceptible to a lay party.  
According, the appellant can not establish a causal nexus 
between current disability and service on the basis of 
continuity of symptoms.

The competent medical evidence of record includes the service 
medical records that do not show a chronic residual 
disability following the injury in service.  While the 
service medical records do show a significant acute trauma 
and complaints several months later, the records are 
thereafter silent.  The separation examination was negative 
for complaints, statements of medical history or findings.  
The 1981 examination for the reserves was likewise silent.  
In the face of this evidence, there is no basis to conclude 
that a chronic disability existed in service.  

Following separation, the record is then silent for eleven 
years from the normal findings at separation to the reported 
post service neck injury, with one exception.  The negative 
findings in 1981 affirmatively show no disability.   The only 
competent medical evidence of record pertaining to causation 
comprises the private report of 1994 and the VA report of 
1995.  The VA medical report contains no opinion as to 
causation.  Thus, it can not serve to make the claim well 
grounded.  The private report contains only the diagnosis of 
cervical spondylosis, rule out radiculopathy.  The physician 
then goes on to note two neck injuries, the "initiating 
one" in 1978 and an exacerbating one in 1990.  The Board 
finds that the private physician's report does not explicitly 
state that the injuries are the cause of the diagnosed 
disability.  Indeed, the Board finds that it would require 
speculation to interpret the report as providing the 
necessary opinion as to causation.  More than a merely 
speculative basis must be provided to make a claim well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Accordingly, the Board finds that the veteran has not 
satisfied the third element of a well-grounded claim and 
therefore his claim is not well grounded.

Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995), the Board will also rule in the alternative on the 
merits.  In this regard, the Board is satisfied with the RO's 
efforts to obtain all medical records mentioned by the 
veteran as pertinent to his claim, and to obtain the 
requested examination.  The duty to assist him in developing 
the facts of his claim has been satisfied to the extent the 
cooperation of the veteran has permitted.

In order to establish service connection for a disability, 
there must be evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. § 
1110.  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is continuity of symptomatology post-service.  38 
C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The positive evidence in support of the claim includes the 
veteran's evidentiary assertions concerning the 
manifestations of his head injury inservice, the 
circumstances under which an X-ray was performed in service, 
and allegations of a continuity of symptoms.  The Board has 
no doubt that the veteran sustained a signficant head injury 
in service that produced acute symptoms.  Notwithstanding the 
veteran's later assertions, however, not one but two X-ray 
evaluations in July and October 1978 failed to disclose any 
pathology.  Hence, the assertion that the initial X-ray in 
July 1978 was performed under adverse circumstances that 
precluded an accurate assessment is clearly overcome by the 
actual record.  

After acute treatment in July, he was seen again in October 
1978.  Those entries show no real abnormal findings to 
support the subjective complaints and negative X-rays.  The 
examination for separation was negative both for subjective 
reports of neck disability or residuals of the in service 
injury and for objective findings of a neck disability.  
Likewise negative was the 1981 examination for reserve duty.  
The record is otherwise entirely silent for objective support 
of the appellant's recollections of continuing symptoms.  
Accordingly, there is no objective support for the 
evidentiary assertions of the appellant that he experienced a 
continuity of symptoms post service.  There is objective 
evidence in the form of the separation examination and the 
1981 examination that directly refutes those recollections.  
As the Court has pointed out, while the regulations speak of 
continuity of symptoms, not continuity of treatment, the lack 
of continuity of treatment is relevant to the credibility of 
the reports of continuity of symptoms.  Savage, 10 Vet. App. 
496.  In this regard, the Board is not doubting that the 
veteran is sincere in reporting his recollection of a 
continuity of symptoms, but the Board simply must conclude 
that his recollection is mistaken. 

The most significant positive evidence in support of the 
veteran's claim is Dr. Pineda's October 1994 notation that 
the veteran sustained an "initiating" neck injury in 
service "exacerbated by a rear-ender in 1990."  That 
opinion, however, is clearly based upon a set of premises 
that are not correct.  First, the appellant's report of a 
"hairline fracture" is refuted by the actual 
contemporaneous records.  Second, for the reasons noted 
above, the Board does not find credible the reports of a 
continuity of symptoms following the in service injury.  The 
opinion of Dr. Pineda likewise does not really say that there 
is a causal nexus between the disability he diagnoses and the 
events in service.  Because the opinion is founded upon an 
erroneous history and is, at best, speculative as to whether 
there is a current disability causally related to service, 
the Board attaches no probative value to the report.

It was precisely because the record lacked an opinion founded 
upon an accurate history that could be accorded probative 
weight and because obviously relevant evidence was missing 
concerning the circumstances of the 1990 injury that the 
Board remanded the case.  The appellant, however, failed to 
cooperate to correctly identify where he received treatment 
in 1990 and then failed to appear at a scheduled VA 
examination.  Under the regulations, following the claimant's 
failure to report for examination the Board is obligated to 
proceed to decide the case on the merits.  As the record now 
stands, there is only, at the best, highly speculative 
evidence of a relationship between service and current 
disability.  The regulations describing the benefit of the 
doubt expressly provide that speculation does not rise to the 
level of reasonable doubt that can be resolved in favor of 
the claimant.  38 C.F.R. § 3.102 (1998).  Thus, on the merits 
the claim must be denied.  

In the case at hand, the Board finds that the RO and the 
Board have more than adequately fulfilled any obligation of 
the Secretary under §5103(a).  The record reflects that the 
veteran was provided with opportunities to submit additional 
evidence, VA examinations, and private medical evidence that 
was presumably provided to support the veteran's claim based 
on instructions provided by the RO.  Clearly, in this 
instance a VA examination and the submission of additional 
medical evidence pertaining to the 1990 vehicle accident 
would have enhanced the veteran's claim.  However, the 
veteran's continued assertions, identified evidence, and RO 
hearing testimony, collectively failed to identify additional 
evidence that would support his claim.  As the Court has 
pointed out, the duty to assist is not a one-way street and 
the veteran's inability to provide precise or accurate data, 
or to submit to a VA examination, can not be found to be a 
violation of the duty to assist by the RO.  Wood v. 
Derwinski, 1 Vet. App. 190 (1992), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  



ORDER

Entitlement to service connection for a neck disorder is 
denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

